Exhibit 10.1
 
AMENDMENT NO. 6
TO NOTE PURCHASE AGREEMENT


This Amendment No. 6 to Note Purchase Agreement (this “Amendment”), dated as of
April 13, 2012, is made by and among AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a
AE Advanced Fuels Keyes, Inc.), a Delaware corporation (the “Company”), THIRD
EYE CAPITAL CORPORATION, an Ontario corporation, as agent (“Agent”), THIRD EYE
CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”),
SPROTT PRIVATE CREDIT FUND L.P. (“Sprott PCF Purchaser”) and SPROTT PC TRUST
(“Sprott PC Trust Purchaser”, and together with TEC Insight Fund Purchaser and
Sprott PCF Purchaser, “Purchasers”).
 
RECITALS


A.           The Company, Agent and Purchasers entered into a certain Note
Purchase Agreement dated as of October 18, 2010, as amended by an Amendment No.
1 to Note Purchase Agreement dated as of March 10, 2011, as further amended by a
Limited Waiver and Amendment No. 2 to Note Purchase Agreement dated as of June
20, 2011, as further amended by a Limited Waiver and Amendment No. 3 to Note
Purchase Agreement dated as of August 31, 2011, as further amended by a Limited
Waiver and Amendment No. 4 to Note Purchase Agreement dated as of November 8,
2011, and as further amended by a Limited Waiver, Consent and Amendment No. 5 to
Note Purchase Agreement dated as of January 31, 2012 (as the same may be further
amended, restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B.           The Company has requested, and the Agent and Purchasers have
agreed, to amend the Agreement on the terms and conditions contained herein.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness and Revenue
Participation.  The Company hereby confirms that (a) as of March 31, 2012, the
outstanding principal balance of the Notes and accrued and unpaid interest
thereon (excluding any Default or Event of Default interest) is $5,973,750.17
and (b) as of March 31, 2012, the accrued and unpaid Revenue Participation (as
defined in the Fee Letter) is $6,937,999.19.
 
SECTION 2.                      Amendments.  As of the date hereof, the
following sections of the Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).  The definition of “Notes” shall be
deleted in its entirety and replaced with the following:
 
“Notes” mean, collectively, (i) the Original Notes issued and purchased on the
Closing Date pursuant to Section 2.1 in the aggregate original principal amount
of $4,500,000, (ii) the Additional Notes issued and purchased on March 10, 2011
pursuant to Section 2.1 in the aggregate original principal amount of $3,500,000
as the same may be amended, restated or modified from time to time, (iii) the
note issued and purchased in connection with the Limited Waiver and Amendment
No. 2 to the Agreement in the original principal amount of $100,000, (iv) any
notes issued and purchased in connection with the Limited Waiver, Consent and
Amendment No. 5 to the Agreement in the principal amounts set forth therein (the
notes referred to in clauses (iii) and (iv) shall be referred to as the “Waiver
Notes”), and (v) the note issued and purchased in connection with the Amendment
No. 6 to the Agreement in the original principal amount of $1,000,000.
 
SECTION 3.                      Conditions to Effectiveness.  This Amendment
shall be effective only upon and subject to satisfaction of the following
conditions precedent:
 
(A)           Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B)           Agent shall have received an amendment fee consisting of (i)
$75,000 paid in cash and (ii) 340,000 shares of common stock of Aemetis, Inc.
(f/k/a AE Biofuels, Inc.), which amendment fee shall be deemed fully earned and
nonrefundable, and the Company shall cause Aemetis, Inc. to deliver share
certificates representing such shares to the Agent by April 30, 2012.
 
(C)           Agent shall have received payment in cash in the amount of
$88,643.63 for certain unreimbursed costs and expenses payable by the Company
pursuant to the terms of the Agreement.
 
(D)           Agent shall have received the Note duly executed by the Company
and in the original principal amount of $1,000,000.
 
(E)           Agent shall have received a Third Amendment and Reaffirmation to
Unconditional Personal Guaranty, duly executed by Eric McAfee.
 
 
 

--------------------------------------------------------------------------------

 
 
(F)           Agent shall have received a Reaffirmation of Guaranty, duly
executed by Aemetis, Inc. and McAfee Capital LLC.
 
(G)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of the Company as in effect on the date hereof, and of
the resolutions duly adopted by the Company’s board of directors authorizing the
execution, delivery and performance of this Amendment and the agreements and
transactions contemplated hereby, including the issuance and sale of the Note.
 
(H)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of Aemetis, Inc. as in effect on the date hereof, and
of the resolutions duly adopted by the board of directors of Aemetis, Inc.
authorizing the execution, delivery and performance of the Reaffirmation of
Guaranty and the issuance of 340,000 shares of its common stock.
 
(I)           Agent shall have received certified copies of the certificate of
formation and operating agreement of McAfee Capital LLC as in effect on the date
hereof, and of the resolutions duly adopted by the board of managers or similar
governing body (if any) authorizing the execution, delivery and performance of
the Reaffirmation of Guaranty.
 
(J)           Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request.
 
In consideration of the foregoing and the transactions contemplated by this
Amendment, the Company hereby (a) ratifies and confirms all of the obligations
and liabilities of the Company owing pursuant to the Agreement and the other
Transaction Documents and (b) agrees to pay all costs and expenses of Agent and
Purchasers in connection with this Amendment.
 
SECTION 4.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Agreement and other
Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended.  Except as expressly set forth herein,
this Amendment shall not be deemed to be a waiver, amendment or modification of,
or consent to or departure from, any provisions of the Agreement or any other
Transaction Document or any right, power or remedy of Agent or Purchasers
thereunder, nor constitute a waiver of any provision of the Agreement or any
other Transaction Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the date hereof or as a result of performance hereunder or thereunder.  This
Amendment shall not preclude the future exercise of any right, remedy, power, or
privilege available to Agent or Purchasers whether under the Agreement, the
other Transaction Documents, at law or otherwise.  All references to the
Agreement shall be deemed to mean the Agreement as modified hereby.  This
Amendment shall not constitute a novation or satisfaction and accord of the
Agreement or any other Transaction Documents, but shall constitute an amendment
thereof.  The parties hereto agree to be bound by the terms and conditions of
the Agreement and Transaction Documents as amended by this Amendment, as though
such terms and conditions were set forth herein.  Each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Agreement as amended by this
Amendment, and each reference herein or in any other Transaction Document to
“the Agreement” shall mean and be a reference to the Agreement as amended and
modified by this Amendment.
 
SECTION 5.                      Representations.  The Company hereby represents
and warrants to Agent and Purchasers as of the date of this Amendment as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Amendment and all other Transaction Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any other Transaction Documents executed and delivered in
connection herewith by or against it; (D) this Amendment and all other
Transaction Documents executed and delivered in connection herewith have been
duly executed and delivered by it; (E) this Amendment and all other Transaction
Documents executed and delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) after
giving effect to this Amendment and other than the Defaults or Events of Default
disclosed in writing to the Agent by the Company, it is not in default under the
Agreement or any other Transaction Documents and no Event of Default exists, has
occurred and is continuing or would result by the execution, delivery or
performance of this Amendment; and (G) the representations and warranties
contained in the Agreement and the other Transaction Documents are true and
correct in all material respects as of the date hereof as if then made, except
for such representations and warranties limited by their terms to a specific
date.
 
SECTION 6.                      Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Transaction Document for all purposes under
the Agreement and other Transaction Documents.
 
(C)           This Amendment, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           The Company may not assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Amendment for the benefit of any third party donee, creditor
or incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Amendment shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including any duties under any account or contract in which Agent or Purchasers
have a security interest or lien.  This Amendment shall be binding upon the
Company and its respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Purchasers shall affect such representations or warranties or the right
of Agent or Purchasers to rely upon them.
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 

 
AEMETIS ADVANCED FUELS KEYES, INC.
         
 
By:
/s/ Eric A. McAfee     Name:  Eric A. McAfee      Title:   CEO  

 
 

 
THIRD EYE CAPITAL CORPORATION, as Agent
         
 
By:
/s/ Arif Bhalwani     Name:  Arif Bhalwani     Title:   Managing Director  

 
 

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND
         
 
By:
Third Eye Capital Credit Opportunities S.ar.l.,
its Managing General Partner
            By: /s/ Robert L. DeNormandie     Name:  Robert L. DeNormandie    
Its: Manager             By: /s/ Richard Goddard     Name:  Richard Goddard    
Its: Manager                     SPROTT PRIVATE CREDIT FUND L.P.             By:
Sprott Genpar Ltd., its General Partner             By:  /s/ Kirstin McTaggart  
  Name:  Kirstin McTaggart     Title: Chief Compliance Officer  

 
 

  By its signature below, the undersigned agrees to be bound by all of the terms
and conditions of the Agreement as a “Purchaser”:           SPROTT PC TRUST    
        By:   Sprott Asset Management L.P., its Manager          
 
By:
/s/ Kirstin McTaggart     Name: Kirstin McTaggart     Title: Chief Compliance
Officer  

 
 
Signature Page to Amendment No. 6
 
 
4